Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 06/08/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 06/08/2020 have been considered and approved by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  
The phrase, “among the upper portion of the through-via” must employ the plural to be grammatically correct. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the phrase, “conductive feature” as recited in claim 1 is not mentioned in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “an abrupt change in tilting angles between the substantially straight and vertical sidewalls of the bottom portion and the straight and slanted sidewalls of the top portion”, as recited in claim 4, is unclear as to the amount of abruptness being claimed, and must be better quantified for the limitation to have any meaning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 10,032,704 B2) teaches a package comprising: 
a RDL feature (26); 
a first dielectric layer (28) over the conductive feature; 
a device die (36) over the first dielectric layer; 
a through-via (32) comprising: 
a bottom portion extending to a top surface of the first dielectric layer, wherein 
the bottom portion comprises substantially straight and vertical sidewalls (see Fig. 6); and a top 

an encapsulant (44) encapsulating the device die (36) and the through-via (32) therein, wherein a first top surface of the encapsulant is substantially level with a second top surface of the device die; and 
a seed layer (see col. 4, line 50 to col. 5, line 7.
However, Chen ‘704 fails to further teach and/or suggest wherein upper parts of the top portion are increasingly narrower than respective lower parts of the top portion; and 
a via in the first dielectric layer (28), wherein the via and the through-via in combination comprise a seed layer extending from a bottom surface of the first dielectric layer to a level higher than the top surface of the first dielectric layer as the claimed invention.
Allowable Subject Matter
Claims 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0008.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816